Citation Nr: 0629000	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  98-19 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney disease on a 
direct basis or alternatively as secondary to the service-
connected disability of hypertension.

2.  Entitlement to service connection for prostate disease on 
a direct basis or alternatively as secondary to the service-
connected disability of hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 until 
November 1971.  This appeal arises from a March 1998 rating 
decision by the St. Louis, Missouri Regional Office (RO) of 
the Department of Veterans Affairs.  Subsequently, the case 
was transferred to the St. Petersburg, Florida RO.  In 
September 2002, the undersigned Veterans Law Judge conducted 
a hearing regarding the issues on appeal.  In March 2005 the 
Board granted the veteran's appeal for service connection for 
hypertension on the basis that the service connected PTSD was 
aggravating the hypertension and also remanded the issue of 
service connection for the disabilities now in issue.  In the 
August 2005 Supplemental Statement of the Case (SSOC), the RO 
adjudicated the issues on appeal on a direct and secondary 
basis.  The Board will proceed accordingly.     


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that kidney 
disease was not related to active service and was not caused 
or aggravated by his service-connected hypertension.

2.  A preponderance of the evidence demonstrates that 
prostate disease was not related to active service and was 
not caused or aggravated by his service-connected 
hypertension.




CONCLUSIONS OF LAW

1.  Kidney disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and is not proximately due or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Prostate disease was not incurred in or aggravated by 
service, and is not proximately due or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
Notwithstanding the absence of evidence of certain specified 
chronic diseases, including renal disease, during service, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
of service separation.  38 C.F.R. §§ 3,307, 3.309.

Alternatively, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Kidney Disease

The veteran's service medical records are absent for kidney 
disease.  The August 1971 separation exam noted a "NORMAL" 
genitourinary system.  In 1993, many years after separation 
from active service, the veteran was noted as having a large 
multiplicity of small cysts throughout both kidneys.  Several 
renal sonograms have noted the presence of bilateral renal 
cysts.  See Private Medical Record (Mar. 1997); Brooklyn VAMC 
records (Jan. 1997, July 1999, June 2000).  The veteran has 
been diagnosed with polycystic kidney disease.  See VA Heart 
Examination (Jan. 1998), VA Genitourinary Examination (Jan. 
1998).    

During the September 2002 hearing, the veteran testified that 
his hypertension caused his kidney and prostate disease.  
However, numerous medical opinions dispute that claim.  A 
March 1997 private medical report stated the following: 
"Diagnostic considerations should include adult polycystic 
kidney disease which may in fact be the etiology for the 
patient's hypertension."  In August 1999, a VA examiner 
stated the veteran had hypertension secondary to polycystic 
kidney disease, and in 2003, a VA examiner stated that "it 
seems more reasonable to point out that the most likely cause 
of this patient's hypertension is polycystic kidney."  See 
VA Heart Examination (May 2003).

In June 2005, the veteran underwent another VA examination to 
determine whether his kidney disease was secondary to his 
hypertension.  The examiner stated that the veteran's 
hypertension was more likely than not secondary to the 
polycystic kidney disease, and his chronic renal 
insufficiency was more likely secondary to polycystic kidney 
disease.  The examiner added that the polycystic kidney 
disease is a genetic disorder which results in hypertension 
as oppose to the reverse.

The examiner's opinion stated that the large kidney cysts 
compromise renal flow, which results in elevation of the 
serum creatinine, and the large cystic kidneys further 
compromise renal hemodynamics stimulating the angiotension 
system resulting in hypertension.  The hypertension in turn 
can further aggravate renal insufficiency by increasing the 
patient's glomerular pressure resulting in glomerular 
sclerosis and worsening hypertension.  The examiner went on 
to say that the service connected aggravation of hypertension 
by post-traumatic stress disorder (PTSD) was less likely than 
not to have any significant bearing on his renal 
insufficiency and added that the component of renal 
insufficiency resulting from that component of hypertension 
caused by his PTSD is more likely inconsequential.  The 
examiner stated that by far the primary component of the 
veteran's chronic renal insufficiency is polycystic disease 
which is well known entity for hypertension and renal 
failure.

Based on the competent medical evidence of record, no link is 
established between the veteran's currently diagnosed kidney 
disease and hypertension and any incident of his active 
military service.  Service medical records do not show that 
he was treated for kidney disease during service, nor is 
there any evidence of such disease within one year of 
separation from service..  The separation exam specifically 
noted a "NORMAL" genitourinary system.  Numerous medical 
opinions of record state that the veteran's hypertension is 
secondary to his polycystic kidney disease, not the other way 
around.  Additionally, no other evidence of record suggesting 
that the veteran's current kidney disease is causally related 
to event(s) in service exists.  Therefore, the veteran's 
kidney disease is not proximately due to or the result of a 
service connected disability.  The veteran's own theory of 
medical diagnosis and causation cannot be accepted as 
competent evidence as he is not shown to possess the 
requisite training to speak to issues of medical diagnosis 
and causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the veteran's claim must be 
denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Prostate Disease

The veteran's service medical records are absent for prostate 
disease.  The August 1971 separation exam noted a "NORMAL" 
genitourinary system.  In 1993, many years after separation 
from active service, the veteran was noted as having a 
moderately enlarged prostate and seminal vesicles.  A January 
1998 VA Genitourinary Examination noted mild benign prostatic 
hyperplasia symptoms, and a May 2001 radiology report noted 
an enlarged prostate.

During the September 2002 hearing, the veteran testified that 
his hypertension caused his kidney and prostate disease.

In June 2005, the veteran underwent another VA examination to 
determine whether his prostate disease was secondary to his 
hypertension.  The examiner diagnosed the veteran with 
prostatic intraepithelial neoplasia and benign hypertrophy 
and stated that the veteran's benign prostatic hypertrophy 
was less likely than not secondary to the service-connected 
hypertension and added that the two conditions were 
unrelated.

Based on the competent medical evidence of record, no link is 
established between the veteran's current diagnosed prostate 
disease and hypertension and any incident of his active 
military service.  Service medical records do not show that 
he was treated for prostate disease during service.  The 
separation exam specifically noted a "NORMAL" genitourinary 
system.  The medical opinions of record state that the 
veteran's prostatic hypertrophy is unrelated to his 
hypertension.  Additionally, no other evidence of record 
suggesting that the veteran's current prostate disease is 
causally related to event(s) in service exists.  Therefore, 
the veteran's prostate disease is not proximately due to or 
the result of a service connected disability.  The veteran's 
own theory of medical diagnosis and causation cannot be 
accepted as competent evidence as he is not shown to possess 
the requisite training to speak to issues of medical 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the veteran's claim 
must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Jan. 2004, Feb. 2005, May 2005).  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, the veteran was 
afforded multiple VA examinations.  Hence, VA has fulfilled 
its duty to assist the appellant in the development of his 
claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for kidney disease on a 
direct basis or as secondary to the service-connected 
disability of hypertension is denied.

Entitlement to service connection for prostate disease on a 
direct basis or as secondary to the service-connected 
disability of hypertension is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


